Citation Nr: 0719816	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-05 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 determination from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied service connection 
for bilateral hearing loss and tinnitus.   

The veteran testified at a hearing held before a Veterans Law 
Judge in September 2005 concerning his claims for service 
connection for bilateral hearing loss and tinnitus.  He had a 
further hearing before an Acting Veterans Law Judge in March 
2007 concerning these same issues, as well as the issue of 
entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred in May 2002.  As a result, 
this appeal will be decided by a panel of three Veterans Law 
Judges, including those presiding over each hearing.  
Transcripts of both hearings have been associated with the 
claims file.

The issue of entitlement to payment or reimbursement for 
unauthorized private medical expenses incurred from May 1, 
2002, to May 10, 2002, will be the subject of a separate 
decision.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was first identified 
many years after service and is not related either to service 
or to a service-connected disability.  

2.  The veteran's tinnitus was first identified many years 
after service and is not related either to service or to a 
service-connected disability.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to a service-connected 
disability.  38 U.S.C.A § 1110 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  Tinnitus was not incurred in or aggravated by service, 
may not be presumed to have been so incurred or aggravated, 
and is not proximately due to a service-connected disability.  
38 U.S.C.A § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection- bilateral hearing loss and tinnitus

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases, such as organic disease of the nervous system, 
including sensorineural hearing loss and tinnitus, may be 
presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006); 67 Fed. Reg. 67792-67793 
(Nov. 7, 2002).

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).   As the evidence 
of record fails to establish hearing loss or tinnitus 
manifest to a degree of 10 percent or more within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Generally, to substantiate a claim of entitlement to service 
connection on a direct basis, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 HZ are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Even though disabling hearing loss may not be demonstrated at 
the time of separation from service, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)). Cf. 38 C.F.R. § 3.385.

The veteran has presented two theories concerning his claims 
for service connection for bilateral hearing loss and 
tinnitus.  First, he claims that both disabilities are 
related to acoustic trauma he experienced while on active 
duty.  Second, he claims that these disabilities were either 
caused or aggravated by his service-connected diabetes 
mellitus.  After carefully reviewing the record, however, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims under both direct and secondary theories 
of service connection. 

First, the Board finds that the veteran's claims fail under a 
direct theory of service connection.  The Board places 
significant probative value on the veteran's service medical 
records, none of which shows hearing loss or ear problems.  
Of particular relevance, audiometric testing at his 
separation examination in December 1967 revealed, in the 
right ear, a 10-decibel loss at all Hz levels.  Testing in 
the left ear revealed a zero-decibel at the 500 and 1000 Hz 
levels and a 10-decibel loss at the 2000 and 4000 Hz levels.  
Since this report shows that the veteran had no hearing loss 
at the same time of his separation from active duty, it 
provides highly probative evidence against the veteran's 
claims.  

The post-service evidence discloses that a bilateral hearing 
loss disability was first identified in January 2004, 
approximately 37 years after his separation from service.  In 
this regard, an audiological evaluation performed by VA in 
January 2004 revealed, in the right ear, 70-decibel loss at 
the 3000 Hz level and a 75-decibel loss at the 4000 Hz level, 
while testing in the left ear revealed a 60-decibel loss at 
the 2000 Hz level, a 75-decibel loss at the 3000 Hz level, 
and a 90-decible loss at the 4000 Hz level.  In light of 
these findings, this report clearly confirms a bilateral 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385 (2006).  The audiologist also recorded the veteran's 
complaints of tinnitus. 

Again, the first post-service diagnoses of bilateral hearing 
loss and tinnitus were made well over 30 years following the 
veteran's discharge from active service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
no competent medical evidence relates the veteran's bilateral 
hearing loss and tinnitus to service.  The audiologist in 
January 2004 diagnosed the veteran with noise-induced hearing 
loss and recorded the veteran's history of both military and 
civilian noise exposure.  However, the audiologist never 
specifically attributed the veteran's hearing loss and 
tinnitus to in-service noise exposure.  In fact, two VA 
audiologists concluded that the veteran's hearing loss and 
tinnitus were not related to service, as will be detailed 
below.

In a February 2005 addendum to a January 2005 VA audiology 
evaluation, the VA examiner concluded that it was not likely 
that the veteran's hearing loss and tinnitus were related to 
service.  The examiner based her opinion on the fact that the 
audiogram at separation from service was normal and that the 
veteran reported that his tinnitus began within the past 
three to five years.  In July 2006, another VA audiologist 
reviewed the claims file and concurred, explaining that 
neither hearing loss nor tinnitus were related to service.  
The opinion also indicated a history of post-service 
occupational noise exposure.  These medical opinions provide 
highly probative evidence against the claims and no other 
competent evidence of record refutes such findings.  Indeed, 
two VA audiologists reviewed the claims file and concluded it 
was unlikely that either disability was related to service.  
Since both opinions were based on a review of the claims file 
and supported by sound rationale, each provides highly 
probative evidence against the veteran's claims.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position)

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for hearing loss and tinnitus under a direct 
theory of service connection.  

The Board will now address the veteran's claim that his 
bilateral hearing loss and tinnitus were either caused or 
aggravated by his service-connected diabetes mellitus.  In 
this regard, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Following a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that his hearing loss and tinnitus were either caused or 
aggravated by his service-connected diabetes mellitus.  The 
record shows that the veteran was diagnosed with type 2 
diabetes mellitus, which has been well controlled with oral 
agents with no other complications.  Service connection was 
established for type 2 diabetes mellitus by the RO in a 
rating decision of August 2003.

The only medical evidence in support of the veteran's claim 
is an October 2005 letter from R.C. A., M.D., which states, 
"The [veteran's] tinnitus and diminished hearing may also be 
related to the diabetes."  However, there is no indication 
that Dr. R.A. reviewed the veteran's claims file.  In Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed the claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the veteran).  In light of this 
case law, and considering that Dr. R.C. A.'s opinion was not 
accompanied by any clear supporting rationale, it is of 
little probative value.

In contrast, a VA examiner reviewed the veteran's claims file 
in August 2006 before concluding that it is unlikely that the 
veteran's hearing loss and tinnitus are related to his 
diabetes.  The examiner based his opinion on the fact that 
the veteran's hearing loss and tinnitus both developed prior 
to the onset of diabetes, and that his diabetes was only mild 
and well controlled without other complications.  

The Board places greater probative value on the August 2006 
VA medical opinion, as it was based on a review of the claims 
file and supported by sound rationale, while Dr. R.A. made no 
effort to review the claims file and provided no rationale to 
support his opinion.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

In addition to the medical evidence, the Board has also 
considered the veteran's own lay statements, including 
testimony presented at his September 2005 hearing.  However, 
the Board emphasizes that where the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  There is simply no evidence in 
this case that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the cause 
of his hearing loss and tinnitus.  Therefore, his lay 
statements are of no probative value in this regard.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for hearing loss and tinnitus.  Therefore, 
the doctrine of reasonable doubt is not for application, 38 
U.S.C.A.        § 5107(b), and the appeal is denied.

II.  The Duty to Notify and the Duty to Assist

With respect to the veteran's service connection claims, the 
Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in April 2004 
and December 2005 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has complied with the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007), the Federal Circuit recently held that any error by VA 
in providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  In other 
words, any error in the timing of VCAA notice or the content 
of the four elements of VCAA notice is presumed prejudicial, 
and the VA has the burden of rebutting this presumption by 
showing that the error was not prejudicial to the veteran in 
that it does not affect the essential fairness of the 
adjudication.  To do this, the VA must demonstrate: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for the first and fourth elements of VCAA notice 
has been rebutted in this case by the following: (1) based on 
the communications sent to the veteran over the course of 
this appeal, the veteran clearly had actual knowledge of the 
evidence he was required to submit in this case; and (2) 
based on the veteran's contentions and the communications 
provided to the veteran by the VA over the course of this 
appeal, the veteran reasonably understands what was needed to 
prevail.  

The Board thus finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was also afforded several VA examinations to 
determine whether his hearing loss and tinnitus were related 
either to service or to his service-connected diabetes 
mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

						(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



	
			
	MICHAEL E. KILCOYNE	STEVEN L. COHN
	                Veterans Law Judge                                   
Veterans Law Judge
          Board of Veterans' Appeals                        
Board of Veterans' Appeals




	                        
____________________________________________
	ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


